UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7218



LITTLE TOM CHILDRESS,

                                            Plaintiff - Appellant,

          versus

J. ERVINE; CALVIN GREGORY; D. MASTERSON; OFFI-
CER FERGUSON; OFFICER ASSENAT,

                                           Defendants - Appellees.



                            No. 96-7219



LITTLE TOM CHILDRESS,

                                            Plaintiff - Appellant,

          versus

J. ERVINE; RAYMON MORROW, a/k/a Morrison;
ROANOKE CITY JAIL, Sheriff's Department,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-575-R, CA-95-184-R)


Submitted:   December 12, 1996         Decided:     December 19, 1996
2
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Little Tom Childress, Appellant Pro Se. Robert F. Rider, RIDER,
THOMAS, CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the magistrate judge's entry of judgment by
jury denying relief on his consolidated 42 U.S.C. § 1983 (1994)

complaints. We have considered the issues Appellant raised in his

informal brief, reviewed the record and the district court's judg-

ment, and find no reversible error. Accordingly, we affirm the

denial of relief under § 1983. Because there are no complex or

substantial issues presented in these appeals, we deny Appellant's

motions for appointment of counsel. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED


                                3
4